Citation Nr: 0638395	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-16 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for spondylolysis with 
first degree spondylolisthesis at L5, currently rated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

During the pendency of this appeal, by way of an April 2005 
rating decision, the RO granted a separate 40 percent rating 
for radiculopathy of the right lower extremity as due to the 
service-connected lumbar spine disability, effective from 
October 10, 2002.  Such an award is consistent with the 
rating criteria that allow for separate evaluations for 
orthopedic and neurologic disabilities arising from service-
connected disability of the spine.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2006).  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in May 2006.  At the 
time of the hearing the veteran indicated that he was 
satisfied with the 40 percent rating for radiculopathy due to 
the service-connected low back disability.  Consequently, the 
decision below addresses the orthopedic manifestations of the 
low back disability.  Id. 


FINDING OF FACT

The veteran's service-connected lumbar spine disability 
causes functional loss that equates to limitation of flexion 
not worse than 60 degrees.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for lumbar 
spine disability have not been met.  38 U.S.C.A. § 1155 (West 
2002 and Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5292 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5239 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Associated with the claims file are medical records from the 
Social Security Administration (SSA).  The records relate to 
several disabilities, including the veteran's lumbar spine 
disability.  However, the records are dated from 1982 to 
1993.  

Also associated with the claims file are VA outpatient 
treatment reports dated from October 2001 to April 2005.  The 
veteran was seen for chronic back pain on several occasions.  
He was prescribed Naproxen for arthritis and acetaminophen 
for pain.  Physical examination performed in March 2005 
revealed bilateral paraspinous muscle spasm and a very tender 
right sacroiliac joint.  He was diagnosed with myofascial 
pain syndrome.  The veteran also attended physical therapy 
for his back pain from October 2002 to February 2003.  

The veteran was afforded a VA examination in November 2002.  
The veteran reported chronic low back pain.  Physical 
examination revealed that the veteran was able to ambulate 
without the assistance of a cane.  Tenderness to palpation in 
the midline of the back and right sacroiliac joint was noted.  
On range of motion testing, the veteran had 60 degrees of 
flexion, 20 degrees of extension, and 20 degrees of right and 
left lateral bending.  He had pain on motion.  On straight 
leg raising from the supine position he had back pain with 
elevation of either leg.  A computed tomography (CT) scan 
obtained earlier in November at VA revealed minimal disc 
bulge and minimal narrowing of the foramen with bilateral L5 
spondylolysis.  No spinal canal stenosis was noted and no 
disc herniation was visualized.  The examiner noted that the 
veteran did have pain on motion which would further limit 
function during flare-ups or with increased use.  He 
concluded that it was not feasible to express this in terms 
of additional limitation of motion.  He diagnosed the veteran 
with spondylosis with first-degree spondylolisthesis of L5.  

The veteran was afforded a hearing at the RO before a 
Decision Review Officer (DRO) in November 2004.  The veteran 
testified that he had back pain and numbness in his leg. He 
said he had to stop and stretch his back a few times on the 
way to the hearing.  He testified that his leg gave out a few 
times over the past year.  He said that raking the yard for 
ten minutes necessitated a half hour to an hour of rest.  He 
reported occasional back spasms.  He testified that he used a 
cane to walk and that he requested a back brace.  He said he 
was prescribed orthopedic shoes, Canadian crutches, and a 
traction unit for his bed.  He said his back pain interfered 
with his sleep.  

The veteran was afforded a VA examination in December 2004.  
The veteran reported constant back pain in the lumbosacral 
and paraspinal region.  He reported taking Tylenol and 
Naproxen for pain.  The veteran reported daily flare-ups 
triggered by activity, particularly house and yard work.  The 
veteran said that during a flare-up the pain gets worse and 
he said he rests for one to two hours.  The veteran was noted 
to be able to perform activities of daily living.  The 
veteran reported that his right leg gave way at times causing 
him to fall.  The veteran denied any recreational activities 
and said he had not worked for many years due to his back.  
In regard to incapacitating episodes prescribed by a 
physician, the veteran reported that he was told to rest by 
his doctor when the pain is bad.  He said he did not see the 
doctor at those times.  He said he was on bed rest about 10-
20 hours per week.  On physical examination the veteran was 
noted not to be in any acute distress.  Some tenderness was 
noted in the lumbosacral area.  He had no swelling, redness 
or heat on spinal examination.  His lumbar spine forward 
flexion was 80 degrees, extension was 10 degrees, left 
lateral flexion was 15 degrees, right lateral flexion was 20 
degrees, left lateral rotation was 15 degrees, and right 
lateral rotation was 15 degrees.  He was noted to have some 
pain on motion, but no limitation of motion with repetitive 
use.  The veteran was noted to ambulate with a cane.  He was 
noted to drag his right leg.  The examiner noted that the 
veteran underwent a magnetic resonance imaging (MRI) in 2003 
which revealed two level disc degeneration with bulging and 
effacement of the thecal sac on the L4-5 level.  X-rays were 
obtained in January 2003 and revealed mild scoliosis of the 
lumbar spine on the right and congenital defect in the pars 
intraarticularis between L5 and S1 bilaterally, unchanged 
from studies obtained in 1995 and 2001.  The examiner 
diagnosed the veteran with spondylosis with first degree 
spondylolisthesis at L5, chronic back pain, and radicular 
symptoms to the right lower extremity related to his back 
condition.   

The veteran testified at a Board hearing in May 2006.  The 
veteran testified that he had intense muscle spasms 
necessitating rest.  He said that he had to stop mowing the 
lawn after fifteen minutes and then rest for thirty to forty 
minutes.  He also said he had to use a motorized cart when he 
went grocery shopping.  He said he is in continuous pain.  He 
testified that he had been prescribed a back brace, a TENS 
unit, a cane, Canadian crutches, and a traction unit for his 
bed.  He testified that he had to do housework, shopping, and 
take care of his wife because she is wheelchair-bound.  He 
said that he had to sit on a stool in the shower.  The 
veteran testified that his doctor told him he should lie down 
when he was in too much pain.  He said he did this for brief 
periods throughout the day.  He said he tried to avoid 
staying in bed all day.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002 and 
Supp. 2005); 38 C.F.R. § 4.1 (2006).  Where entitlement to 
compensation has already been established and an increase in 
the assigned evaluation is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded 
history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).

The veteran filed his current claim in October 2002.  The 
veteran's lumbosacral spine disability has been rated by the 
RO utilizing Diagnostic Code 5292 as in effect prior to 
September 26, 2003.  Diagnostic Code 5292 was used to rate 
limitation of motion of the lumbar spine.  More recently the 
veteran's lumbosacral spine disability has been rated by 
utilizing Diagnostic Code 5239.  Diagnostic Code 5239 is used 
to rate spondylolisthesis or segmental instability.  (As will 
be explained below, the diagnostic codes for rating 
disabilities of the spine have been changed during the 
pendency of this claim.)  

Prior to and during the pendency of the veteran's appeal the 
regulations pertaining to evaluation of disabilities of the 
spine were amended twice.  See 67 Fed. Reg. 54345- 54349 
(Aug. 22, 2002) (effective September 23, 2002); and 68 Fed. 
Reg. 51454-51456 (Aug. 27, 2003) (effective September 26, 
2003).

Under the old (pre-amendment) criteria, Diagnostic Code 5292 
was used to rate limitation of motion of the lumbar spine.  A 
40 percent evaluation was for application when there was 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  

Under the old Diagnostic Code 5295 (2002), a lumbosacral 
strain was rated as 40 percent disabling when severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Effective September 23, 2002, Diagnostic Code 5293 was 
amended.  Under the September 23, 2002, amended criteria for 
rating intervertebral disc syndrome (IVDS), a 40 percent 
evaluation is for application when there are incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
requires incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  An 
incapacitating episode was defined as a period of acute signs 
and symptoms due to IVDS that required bed rest prescribed by 
a physician and treatment by a physician.  An evaluation 
could be had either on the total duration of incapacitating 
episodes over the past 12 months or by combining separate 
evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities under 38 C.F.R. § 4.25, whichever method 
resulted in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

In 2003, the schedule for rating spine disabilities was 
changed again, renumbering the diagnostic codes, and 
providing for the evaluation of all spine disabilities with 
or without symptoms such as pain, stiffness, or aching, under 
a single General Rating Formula for Diseases and Injuries of 
the Spine, unless the disability is rated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).  
38 C.F.R. § 4.71a (2006).

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the above-described General Rating Formula, or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are rated separately, under an 
appropriate diagnostic code.  The incapacitating episode 
rating scheme set forth in Diagnostic Code 5243 is the same 
as that utilized in the 2002 changes.  Id.

Under the most recent version of the rating criteria, a 40 
percent rating is assigned when forward flexion of the 
thoracolumbar spine is 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assignable for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
assignable for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a (2006).  

In this case, the Board finds there is no medical evidence 
that would warrant a higher evaluation under any of the 
above-described rating criteria.  The veteran has experienced 
problems with pain and limited motion, but there is no 
indication in the record, as noted above, that his pain has 
caused functional loss that equates to disability for which a 
higher rating might be assigned.  The veteran had 60 degrees 
of flexion at his November 2002 VA examination and, in fact, 
at his most recent VA examination in December 2004, the 
veteran was noted to have forward flexion to 80 degrees.  
Clearly, the veteran does not have unfavorable ankylosis of 
the entire thoracolumbar spine.  The veteran was noted to be 
able to perform activities of daily living at his December 
2004 VA examination.  Furthermore, while the veteran has 
reported that his doctor prescribed daily bed rest when back 
pain associated with activity got to be too intense, the 
veteran has not sought treatment or been hospitalized for 
acute signs and symptoms due to his service-connected 
disability of the lumbar spine.  

The veteran experienced some neurologic symptoms in the form 
of radiculopathy of the right lower extremity and he was 
granted a 40 percent rating for such under Diagnostic Code 
8520.  38 C.F.R. § 4.124a.  As noted above, at the time of 
the Board hearing, the veteran indicated his satisfaction 
with the rating for neurologic impairment.  

In sum, an increased evaluation for the veteran's service-
connected spondylolysis with spondylolisthesis at L5 is not 
warranted under any of the criteria in effect during the 
pendency of the appeal.  

Additionally, the Board finds that there is no showing that 
the veteran's service-connected lumbar spine disability has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
this disability has not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Hence, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2005).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2005).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in November 2002.  He was 
advised to submit any evidence he had to show that his 
service-connected disability had worsened enough to warrant a 
greater evaluation.  He was advised in a statement of the 
case (SOC) in February 2002 that the rating criteria for 
degenerative disc disease of the lumbar spine had been 
amended.  He was advised in a supplemental statement of the 
case (SSOC) in April 2005 that the rating criteria had been 
amended once again.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Additionally, the 
veteran was told of the criteria used to award disability 
ratings and the criteria for assigning an effective date in a 
July 2006 letter.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained VA outpatient treatment reports.  The veteran was 
afforded several VA examinations during the pendency of his 
appeal.  The veteran testified at two hearings.  The veteran 
has not alleged that there is any outstanding evidence that 
would support his claim for an increased rating.  The Board 
is not aware of any such evidence.


ORDER

Entitlement to an increased rating for spondylolysis with 
first degree spondylolisthesis at L5 is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


